Exhibit EX10(ix)

EXECUTION COPY

[COOPER]

SIXTH AMENDMENT TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of March 12, 2013, is entered into among COOPER
RECEIVABLES LLC (the “Seller”), COOPER TIRE & RUBBER COMPANY (the “Servicer”),
MARKET STREET FUNDING LLC (“Market Street”), as Related Committed Purchaser and
as Conduit Purchaser and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrator, as LC Participant, as LC Bank and as Purchaser Agent.

RECITALS

1. The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement, dated as of September 14, 2007 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”);
and

2. The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.

SECTION 2. Amendment to the Agreement. Notwithstanding anything to the contrary
in Sections 1(a)(ii) and 2(a)(iv) of Exhibit IV to the Receivables Purchase
Agreement, the parties hereto agree that the Information Package covering the
month of February 2013 (the “February Report”) shall be delivered by the Seller
and the Servicer to the Administrator and each Purchaser Agent on or prior to
March 31, 2013, rather than on or prior to the date that is two Business Days
prior to the Settlement Date in March 2013. For the avoidance of doubt, (i) the
Settlement Date occurring in March 2013 shall continue to occur on March 18,
2013 notwithstanding the delayed delivery of the February Report as contemplated
hereby, (ii) the Seller and the Servicer’s delivery of the February Report in
accordance with this Amendment shall be deemed to constitute timely delivery
thereof for all purposes of the Transaction Documents (including, without
limitation, Sections 1(a)(ii) and 2(a)(iv) of Exhibit IV to the Receivables
Purchase Agreement) and (iii) the parties hereto are not hereby agreeing to the
delayed delivery of any Information Package other than the February Report.

SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Administrator, each Purchaser and the
Purchaser Agent as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).



--------------------------------------------------------------------------------

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary organizational action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.

(c) No Termination Event. Both before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

SECTION 4. Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

SECTION 5. Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Administrator of counterparts to this Amendment duly
executed by each of the parties hereto.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery by facsimile
or email of an executed signature page of this Amendment shall be effective as
delivery of an originally executed counterpart hereof.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 8. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

COOPER RECEIVABLES LLC, as Seller By:  

/s/ S. O. Schroeder

Name:   Stephen O. Schroeder Title:   President and Treasurer By:  

/s/ Jerry A. Long

Name:   Jerry A. Long Title:   Assistant Treasurer
COOPER TIRE & RUBBER COMPANY, as Servicer By:  

/s/ Bradley E. Hughes

Name:   Bradley E. Hughes Title:   Vice President and Chief Financial Officer
By:  

/s/ S. O. Schroeder

Name:   Stephen O. Schroeder Title:   Vice President and Treasurer

 

  S-1    Sixth Amendment to A&R RPA (Cooper)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:  

/s/ William P. Falcon

  Name:   William P. Falcon   Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent

By:  

/s/ Mark S. Falcione

  Name:   Mark S. Falcione   Title:   Executive Vice President

PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank and as an LC Participant

By:  

/s/ Mark S. Falcione

  Name:   Mark S. Falcione   Title:   Executive Vice President

 

  S-2    Sixth Amendment to A&R RPA (Cooper)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Related Committed Purchaser and as Conduit
Purchaser By:  

/s/ Doris J. Hearn

  Name:   Doris J. Hearn   Title:   Vice President

 

  S-3    Sixth Amendment to A&R RPA (Cooper)